--------------------------------------------------------------------------------

Newton Properties, Inc
Trust Company Complex
Ajeltake Road
Ajeltake Island,
Majuro, Marshall Islands MH96960




RE: Barnett Crossroads Prospect Area, Escambia County, Alabama


Gentlemen:


This letter, when accepted by you in the manner hereinafter provided, will
constitute an agreement (“ Agreement”) by and between Newton Properties, Inc.
(“Newton”) and Ignis Petroleum Corporation (“Ignis”) relating to the lands,
leases and proposed operations thereon covering the Barnett Crossroads Prospect
Area, Escambia County, Alabama as more fully described on Exhibit “A” attached
hereto (“Subject Leases”). With regard to the foregoing, we have agreed as
follows:


1. Newton represents and warrants that it has acquired or owns the right to
acquire an undivided seventy-five percent of eight-eighths interest (75% x
8/8ths) in and to the Subject Leases and to conduct operations for the drilling
of a well or wells thereon, all in accordance with the Subject Leases,
assignments and written agreements currently affecting the Subject Leases. Ignis
shall carry 100% of all costs to drill, test and complete each well drilled on
the Subject Leases. For all purposes herein, one hundred percent of the working
interest shall be equal to a seventy percent of one hundred percent (70%x100%)
net revenue interest in and to the Subject Leases.


2. Newton represents and warrants that Blue Ridge Energy, Inc. (“Blue Ridge”)
has acquired or has access to certain geological and geophysical data and
information and that Blue Ridge, for so long as this agreement is in effect and
upon written notice from Ignis, will conduct seismic, geological and geophysical
evaluations and other services on the lands and mineral estate of the Subject
Leases at the sole cost and expense of Ignis . Such services when required by
Ignis shall be performed by Blue Ridge with the understanding and agreement on a
non-exclusive basis.


3. The purchase price for the acquisition of the interests herein described
shall be $ 375,000.00, evidenced by a promissory note (“ Note”), the form of
which is attached hereto as Exhibit “B”. The Note shall be delivered to Newton
by Ignis on before April 22, 2005 at the offices of Newton or such other
location as Newton and Ignis shall agree (“Closing”). At Closing, Newton shall
deliver Assignments and other instruments transferring title to the Subject
Leases, such Assignments to be in the form attached hereto as Exhibit “C”. In
the event of a conflict in the terms and conditions of the Note and this
Agreement, this Agreement shall govern.


4. In the event that Ignis does not commence actual drilling operations on the
first well on or before September 30, 2005, Ignis shall, without notice from
Newton, deliver assignments of the interests acquired by Ignis hereunder to
Newton, whereupon this Agreement shall terminate and be of no further force or
effect on Newton and Ignis.


 
 

--------------------------------------------------------------------------------

 
 
5. The form of operating agreement attached hereto as Exhibit “D” shall govern
all operations on the lands and interests covered by the Subject Leases.


If this letter correctly describes your understanding and agreements with
respect to the matters contained herein, please sign two (2) originals of this
letter in the manner provided below and return one (1) to the undersigned,
whereupon it will become binding upon our respective successors and assigns.



 
Very truly yours,
     
/s/ Philipp Buschmann
     
Philipp Buschmann, CEO



AGREED TO AND ACCEPTED this the 22 day of April, 2005.


Newton Properties, Inc.


/s/ David Craven
By: David Craven


Its: CEO/Director
 

--------------------------------------------------------------------------------